Bloodwobth, J.
1. Grounds 4, 5, and 8 of the amendment to the motion for a new trial are based upon alleged error of the court in allowing in evidence “the books of plaintiff.” Neither the contents of the books nor any particular entries are disclosed in these grounds of the motion. They do not show enough to enable this court to determine the relevancy and pertinency of the evidence to which objection was made, and therefore are not in proper form for consideration. “A ground of a motion for a new trial which assigns error upon the admission of merely designated documentary evidence, without disclosing the contents of the writing admitted, can not be considered.” Yates v. State, 127 Ga. 813 (2) (56 S. E. 1017, 9 Ann. Cas. 620). See Spence v. Morrow, 128 Ga. 722 (3) (58 S. E. 356); McBurnette v. Huff, 154 Ga. 452 (114 S. E. 578), and cit.; McCollum v. Thomason, 32 Ga. App. 160 (8), 163 (122 S. E. 800), and cit.
2. None of the other grounds of the motion show any reason why a new trial should be granted, and the court properly directed a verdict for the plaintiff.

Judgment affirmed.


Broyles, G. J., and Luhe, J., concur.

J. G. & E. E. Edwards, for plaintiffs in error.
I. E. Sutton, contra.